DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 01/07/2022. Claims 1-20 are pending and have been examined.  Hence, this action has been made FINAL.
All Objections/Rejections not mentioned in this OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant submits that claims 1-20 are not directed to an abstract idea. The Applicant notes the claim 11 limitation that the processor is used to segment the plurality of lexicons, and this segmenting operation is not practically performed in the human mind. However, this argument is not persuasive, as a human can practically segment an input sentence into a list of words. The Applicant also notes the other operations for establishing, referring, performing, and outputting that are all noted to be mental activities. The Applicant states that the operations described by the limitations reduce the ambiguity of sentence structure and improve accuracy of parsing, and so integrates the judicial exception into a practical application. However, the Applicant states that these operations are performed by the processor, and the lexicon database is stored in memory. However, each of the operations were noted to be performed mentally, and the general-purpose processor and memory are taken to be additional limitations describing a computer architecture. Therefore, the additional limitations do not tie the abstract idea to a practical application for improving the technological field.


Regarding Argument 3, the Applicant states the "data structures" in Deb are not equivalent to the "lexicon table" in claim 1, due to the argument that the "data structures" created by Deb being a token stream and a parse tree, so Deb fails to disclose the limitation of "establishing a lexicon table", as recited in claim 1.  The Examiner respectfully disagrees with this assertion. In col. 8, lines 9-17 Deb discloses, “Parsing 164 includes using grammars and contextual information associated with tokens while creating and maintaining states 166… Rule processing 168 15 includes the ability to describe rules in term of high-level programming language where the rules directly address parsed data structures.” Therefore, the cited grammar parsing block from col. 10, line 1-5, can be interpreted to store “token identifications” and “tokenization information” within a data structure after parsing. Deb further notes in col. 10, lines 11-23 that a tool used during tokenization, YACC, “takes the created tokens and reorganizes a sub-structure of the message…YACC converts a context-free grammar and translation code into a set of tables for a parser and translator.”
Additionally, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & 
Regarding Argument 2, the Applicant states Deb does not disclose the lexicon having single word or lexicon having a plurality of adjacent words. However, it has been stated that Yuki teaches, “the present invention to provide a syntax analyzer capable of simultaneously processing a word including a plurality of words, a possible word, a plurality of words having different lengths, and improving the accuracy of parsing a natural language” [0012]. Combining the references, Deb et al.’s tokenization for semantically interpreted sub-strings of the message could be parsed as single words or a plurality of adjacent words. 
Furthermore, regarding Argument 5, the Applicant states Yuki does not disclose "the table blocks includes the single word of the lexicon" in claim 1, and cites the following: “the present invention also relates to words including multiple synonyms, possible words of idiom, and words of different lengths”. The Examiner is not aware of where this citation is being drawn from, as the cited passage [0012] in Yuki from the attached translation of the reference states, “processing a word including a plurality of words, a possible word, a plurality of words having different lengths”. Yuki discloses the processing of a single word within the table blocks of parsing apparatus for CYK method and syntax analysis.
Regarding Argument 6 and 7, the Applicant argues that Yuki does not disclose how to find out each part of speech, and how to use each part of speech for either one of the lexicons of the table blocks or for the plurality of lexicons of table blocks, in the lexicon database, as recited in claim 1. The Applicant cites the paragraph [0024], where Yuki discloses that the frequency of appearance of the words counted for each part of speech can be found out by the analysis table. While the analysis table 
Regarding Argument 4 and 8, the Applicant states the elements "lexicons" and "table blocks" are clearly defined to be two different features in claim 1, and therefore, the "tokens" in Deb are not also equivalent to the "table blocks" in the feature of "outputting a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule" in claim 1. Regarding Argument 9 and 10, the Applicant states Yuki merely discloses that a semantic point may be provided as information of a partial tree and does not disclose "parse tree includes a sentence behavior of the input sentence" as recited in claim 1. Furthermore, the Applicant states Claim 1 is amended to recite " ... the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, wherein the sentence behavior includes a declarative sentence and a question ... " and Yuki fails to disclose this amended limitation. 
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

wherein the sentence behavior may includes a declarative sentence and a question (see col. 10, lines 37-40, where the speech translation system “analyzes the input, detects or determines the meaning of the input (e.g. question, statement, etc.)”).
Deb and Yuki are combinable with Duan because they both describe methods for parsing input sentences. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the segmenting of the input sentence and the preforming grammar rules on a table as laid out in the combination of Deb and Yuki with the use of a parse tree in Duan. One would be motivated to do because the “large number of non-terminals and the resulting deeply nested structure 606 of the context-free parse tree 600 are used to parse the wide variety 35 of possible input expressions as efficiently as possible, with a minimal amount of local ambiguity” (Duan, col. 12, 32-36).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, 20 recites  “segmenting an input sentence into a plurality of lexicons according to a lexicon database, wherein each of the lexicons includes a single word or a plurality of adjacent words; establishing a lexicon table, wherein the lexicon table includes a plurality of table blocks, and the plurality of the table blocks are respectively located at a plurality of levels of the lexicon table, the number of the table blocks of the levels decreases level by level, and each of the table blocks includes the single word of the lexicon or the plurality of adjacent words of the lexicon; referring one part of speech or a plurality of parts of speech (POS), corresponding to one of the lexicons of the table blocks, in the lexicon database, or referring one part of speech sequence or a plurality of part of speech sequences, corresponding to of the plurality of lexicons of table blocks, in the lexicon database; performing at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table; and outputting a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule, the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence.”
The limitation of “segmenting…”, “establishing…”, “referring…”, “performing…”, “outputting…” as drafted covers mental activities. More specifically, a human mind knowledgeable about the language breaking down a sentence into specific lexical word units, and creating a table with those units. Then, identifying the parts of speech of the units and applying grammar rules to the table identified parts of 
This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 and 20 recite the additional element of an “electronic device”, “storage medium” and a “processor” as per the independent claims. For example, in [0068] of the as filed specification, there is a description of the general architecture of the electronic device and computer readable recording medium recited in [0069], [0070]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2 and 12 the claim relates to segmenting the input sentence into lexicons and setting a preset phrase of more than two words into the table if it exists. This relates to a sentence being broken down into portions by a language speaker. No additional limitations are present. With respect to claim 3 and 13 the claim relates to performing the step of determining whether the part of speech of the table block on a left side of the table blocks of each of the levels of the lexicon table corresponds to a preset part of speech. This relates to a language speaker to referring parts of speech to table blocks from the left side, following the CYK algorithm. No additional limitations are present. With 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deb et al. (US Patent No. 7,548,848) in view of Yuki (JP Pub No. H07200591) and further in view of Duan et al. (US Patent No. 6,223,150)
Regarding claim 1, Deb et al. teaches a semantic processing method comprising: segmenting an input sentence into a plurality of lexicons (“A semantic processing engine configured to parse the message into tokens associated with segments of the message”, p. 33, col. 4, lines 16-23)
according to a lexicon database, (“Grammar based parsing block 186 includes a lexical analysis engine where token identifications are created and a grammar parsing block where tokenization information associated with the message is created”, p. 36, col. 10, lines 1-5)
wherein each of the lexicons includes a single word or a plurality of adjacent words, (“tokenization is a process where a list of keywords is searched for and the structure of sub-strings between the key words are inferred to create semantical interpretations of the message”, p. 36, col. 10, lines 4-7)
establishing a lexicon table, wherein the lexicon table includes a plurality of table blocks (“The method then proceeds to operation 623 where the token stream is parsed to create data structures associated with semantic substructures of a message that may span segments.” p. 44, col. 25, line 24; The semantic substructure data structures are analogous to the plurality of table blocks in the lexicon table) 
the table blocks (“A parsing block configured to parse the message into tokens, wherein the tokens are associated with segments of the message is provided, col. 4, line 3”), they do not teach the table blocks including the single word of the lexicon or the plurality of adjacent words of the lexicon. Yuki teaches, “the present invention to provide a syntax analyzer capable of simultaneously processing a word including a plurality of words, a possible word, a plurality of words having different lengths, and improving the accuracy of parsing a natural language” [0012]. Combining the references, Deb et al.’s tokens could be parsed as single words or a plurality of adjacent words as in Yuki (Yuki, [0009]).   
performing at least one grammar rule (“A state and rule block configured to maintain states across sessions and apply a set of rules associated with each of the tokens to each of the segments of the message is included” p. 33, col. 4, line 4-6; “Grammar rules are applied in grammar based parsing block 186. It should be appreciated that grammar rules include lexical rules and parsing rules”, p. 36, col. 10, line 26)
outputting a parse tree (“Message segment parse data structure FIFO 490 is configured to output a token parse tree 498”, p. 42, col. 22, line 50) according to the table blocks in the lexicon table that conform to at least one grammar rule (“a parse tree defined by tokens of the token stream is created. Next, rules associated with the tokens are identified. Meta sessions may be used here to relate different messages. Next, actions defined by the rules are executed. Then, the message is forwarded to a destination.” p. 33, col. 3, line 36-37”). In one embodiment, the rules being executed are grammar rules applied to an electronic device (“a processor configured to perform 65 semantic operations on high speed traffic is provided. The processor includes a characterization block configured to determine a grammar associated with a message. A parsing block configured to parse the message into tokens, wherein the tokens are associated with segments of the message is provided. A state and rule block configured to maintain states across sessions and apply a set of rules associated with each of the tokens to each of the segments of the message is included.” p. 33, col. 3-4, lines 65-67, 1-6). 
Deb et al. does not teach the plurality of table blocks respectively located at a plurality of levels of the lexicon table, in which the number of the table blocks of the levels decreases level by level. However, Yuki’s “triangular tables”, are the CYK (Cocke-Younger-Kasami) tables (“Writing to an inactive arc table is the same as that of the CYK method. That is, when the rule of the rule of the Chomsky standard form (right side is one or 2 categories) is satisfied, information of the syntax tree constituted by the rule is directly written in the active arc table.” [0046]). The CYK table is stated as equivalent to lexicon table in the applicant’s specification (Yuki, p. 10, [0032]). Figure 3 shows the number of table blocks decreasing at each level (See separately attached pdf ‘JP_H07200591_A_I_orig’ for Yuki, p. 12). 
Deb et al. do not teach referring one part of speech or a plurality of parts of speech (POS), corresponding to one of the lexicons of the table blocks, in the lexicon database. Yuki teaches “A syntactic analysis unit 5 performs syntactic analysis by applying the method rule. An analysis table part 6 stores an intermediate course of analysis by a syntactic analysis part 5 in a prescribed storage place, and holds an analysis table containing at least one of a storage location and a pointer to a storage location of the analysis [eg. storage locations in analysis table are table blocks in the lexicon database]. Information on the syntax category and information on the syntax analysis attribute is added as information on the progress of analysis of the analysis table unit 6. Parsing attributes typically include any of syntactical, semantic, and/or controllable attributes [0017-18]; As an attribute, the analysis table unit 6 [eg. part of speech references are made in analysis table] may give information on the frequency of appearance of the words counted for each part of speech [0024].”
 As mentioned previously, Deb et al. teaches the performing of grammar rules (“Grammar rules are applied in grammar based parsing block 186. It should be appreciated that grammar rules include lexical rules and parsing rules”, p. 36, col. 10, line 26). Deb et al. does not teach the performing of at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence, or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table. Yuki teaches, “An inactive arc is a word string in an original that completely satisfies a grammar rule. For example, "the boy" and " gives you toy " will have an inactive arc because they satisfy rule (2) NP → DET and rule (5) VP → V NP NP, respectively [0042]; When the condition of the rule of one or two categories is satisfied, the information of the syntax tree constituted by the rule is directly written in the active arc table [0046]; Consider the case of writing the second row of the active arc table. Of the two consecutive partial word strings in the inactive arc table, a search is made for a combination that satisfies the first and second categories of the rule with three or more categories on the right side (inactive arc at this stage is Only one line has been completed). Then, the condition of “VP → V NP NP NP” is changed to “give” (V) + "you" (NP) is satisfied, so the remaining category condition (NP) and parent category grammar information are added to the box of the active arc corresponding to the character string (i = 3, j = 2) that connects them. VP [NP] in FIG. 5 means that the VP is formed if the remaining terms NP are satisfied” [0048].
Deb et al. does not teach the parse tree including meanings of lexicons in the input sentence and a sentence behavior of the input sentence. Yuki teaches, “The analysis target input unit 1 designates and inputs a sentence or phrase to be analyzed.…the information on the progress of the analysis of the analysis table section 6, whether it is a complete subtree satisfying all the rules or an incomplete subtree in which an unsatisfied portion of the rule remains is determined.” [0015-19]; “a semantic point may be provided as information of a partial tree. This point is given to the parent category when the grammar is applied and the parent category is generated. The semantic point of the parent category is the sum of the semantic points of the child categories plus the score obtained when the modification takes place between the child categories. The score at which the modification occurs is obtained with reference to a table” [0106-7].
Deb and Yuki do not teach the outputting of a parse tree including sentence behavior that may include a question or declarative statement. Duan teaches outputting, by the processer, a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule, the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, (see col. 11, lines 1-8, where the example database contains “a large number of stored pairs of corresponding expressions in the source and target language… syntactic source language analysis comprises the use of source language computational analysis grammar rules”; see also col. 12, lines 6-15, where “performing syntactic analysis on the input using at least one parse tree comprises a number of nodes… Syntactic analysis is performed on at least one entry from the example database using the parse tree. At least one linguistic constituent of the input is determined, and a pragmatic type and a syntactic type of the linguistic constituent are determined. Outputs are provided comprising an identification of the input.”)
wherein the sentence behavior may includes a declarative sentence and a question (see col. 10, lines 37-40, where the speech translation system “analyzes the input, detects or determines the meaning of the input (e.g. question, statement, etc.)”).
Deb, Yuki and Duan are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill 
Regarding claim 2, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches the step of segmenting the input sentence into the plurality of lexicons (“a parallel type parsing apparatus which proceeds while recording an analysis process is provided. Prior to applying syntax rules for syntactic analysis, it is possible to perform these analyses in syntactic analysis by referring to dictionary data, polysemic data, idiom data, and the like, and storing in advance the likelihood of words of different synonyms, idioms, and lengths in an analysis table. ” [0077]) comprises: 
placing a preset phrase in one of the table blocks of the lexicon table (“In each of the boxes of the analysis table, a pointer to an analysis result of a portion of the corresponding original sentence is entered. In the i-th row and the j-th column, information relating to the partial word string having the length of i-th to j of the original text is stored ” [0063]) 
when it is determined that the input sentence has at least one preset phrase, the preset phrase includes more than two words (“the processing of the dictionary entry consisting of 2 or more words is performed as preprocessing of the parallel type syntactic analysis by adding the word as the constituent element to the analysis table. If the word of the original sentence is viewed from the left, and if a dictionary entry consisting of 2 or more words is used, the constituent elements are also added to the analysis table only when each of the constituent elements can be put into a dictionary. If "at all", "at" and "all" exist in the dictionary, so that the analysis table becomes as shown in FIG. 16. At this time, information of "at all" is stored in the 2 row.” [0075])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al with the placing of preset phrases in the lexicon table. One would be motivated to do so in order to perform a parallel type syntactic analysis (Yuki, [0075]). 
Regarding claim 3, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches the semantic processing method according to claim 1, wherein determining whether the at least one grammar rule includes part of speech of the table block on a left side of the table blocks of each of the levels of the lexicon table corresponds to a preset part of speech (“The morphological analysis unit 13 performs the dictionary lookup on the analysis target [0036]; If the sentence of ‘The boy gives you a toy’ (However, S: sentence, N: noun, V: verb, NP: Noun Phrases, VP: Verb Phrases, DET: Determinants, PRON: Pronouns) analytical object is input, the morphological-analysis part 13 will look up the text in a dictionary using the dictionary data of the dictionary part 12. The result of dictionary lookup is as follows. The result of the DET boy N give V you PRON a DET toy N morphological analysis is passed to the table reference / write unit 15 with each word having an attribute in the dictionary such as part-of-speech information [eg. word attributes like part of speech looked up in dictionary constitute grammar rules looked up for correspondence to preset part of speech]” [0039]; “performed as preprocessing of the parallel type syntactic analysis by adding the word as the constituent element to the analysis table. If the word of the original sentence is viewed from the left, and if a dictionary entry consisting of 2 or more words is used, the constituent elements are also added to the analysis table [eg. left side of the table blocks] only when each of the constituent elements can be put into a dictionary” [0075]) 
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al with determining whether the at least one grammar rule includes part of speech block on a left side of the table blocks. One would be motivated to do so as part of the process of performing a syntactic analysis of a multi-word input (Yuki, [0075]).
Regarding claim 4, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches the semantic processing method according to claim 1, wherein determining whether the part of speech of the table block on a right side of the table blocks of each of the levels of the lexicon table corresponds to a preset part of speech is part of determining the at least one grammar rule (“Rows and columns of the table correspond to the 1 and 2 categories, respectively, of the child category (right side) of the context free rule. In the category, a continuous code number is given, and in the box, a grammar (or a pointer to a grammar) whose category corresponding to the row and column is the 1 and 2 child categories is stored. For example, [as] shown in FIG. 10, a rule in which the 1 category is "V" and there is no 2 category, I.e., VP → VS → V is stored [eg. grammar rules stored corresponding to parts of speech in the row and column]. In FIG. 10 a, a rule that a 1 category is "VP" and a 2 category is "NP", namely, VP → VP NPVP → VP NP NP is stored.” [0056-58]) 
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al with determining whether the at least one grammar rule includes part of 
Regarding claim 5, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches determining the grammar rule in claim 4, wherein the lexicon of the specified table block and the lexicon of at least one adjacent table block jointly compose a lexicon combination. (“A description will be given of an analysis process by taking the sentence" The can press machine " as an example. After passing through the analysis target input unit 11 and the dictionary extension / tail processing unit 21, the analysis table of the analysis table unit 23 is in a state in which only the 1 row of the analysis table is filled as shown in FIG. 19. A pointer to information relating to the i-th input word is stored in the 1 row. In this state, a grammar rule is sequentially applied. As an example of a grammar rule, the following is used. [0082] (1) Sentence → noun phrase verb phrase the (article) (2) noun phrase → noun can (auxiliary verb) (3) Noun Phrase → Noun Noun Phrase press (Noun, Verb) (4) Noun Phrase → Article Noun machine (Noun) (5) Verb Phrase → Verb (6) Verb Phrase → Verb Noun (7) Verb Phrase → Auxiliary Verb Verb Phrase. In this example, it is assumed that the frequency of "can" (noun) with "*" is low. [0084] First, a 2 column is filled by applying a grammar. "Can" and "press" are noun phrases according to Rule (7), and "press" and "machine" are noun phrases and verb phrases [eg. adjacent table blocks] according to rule (3) and rule (6), respectively. [0085] Next, the 3 column is filled. "Can" and "press machine" become verb phrases according to rule (7). [eg. noun and verb phrases in the table jointly compose a lexicon combination as verb phrases] Finally, in the 4 column, since there is no rule between the article and the verb phrase, the 4 column cannot be filled. In other words, in such a case, analysis fails.” [0082-85])                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

Regarding claim 6, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches the semantic processing method according to claim 1, wherein determining whether the at least one grammar rule includes determining whether a P node exists, and at least one grammar rule is temporarily passed when the P node exists. (“A pointer to information [eg. P node is the pointer] relating to the i-th input word is stored in the 1 row [eg. if there exists a pointer is stored to the word]. In this state, a grammar rule is sequentially applied. [eg. grammar rule is passed]” [0082]).
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al. with Yuki’s passing of the grammar rule twice. One would be motivated to do so to as part of the process of performing a syntactic analysis of a multi-word input (Yuki, [0077]).
Regarding claim 7, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches after determining the P node exists and at least one grammar rule was temporarily passed (“the table of the CYK method is used as an analysis table; In each of the boxes of the analysis table, a pointer to an analysis result of a portion of the corresponding original sentence is entered. In the i-th row and the j-th column, information relating to the partial word string having the length of ith to j of the original text is stored. [eg. the analysis result that is stored in the CYK table here is from a grammar rule that had been previously passed]” [0081])
and when a node lexicon of the P node is read in another grammar rule, (“A pointer to information [eg. pointer to information is P node] relating to the i-th input word is stored in the 1 row. In this state, a grammar rule is sequentially applied [eg. read in another grammar rule, applied one after another to node]. As an example of a grammar rule, the following is used. (1) Sentence → noun phrase verb phrase the (article) (2) noun phrase → noun can (auxiliary verb) (3) Noun Phrase → Noun Noun Phrase press (Noun, Verb) (4) Noun Phrase → Article Noun machine (Noun) (5) Verb Phrase → Verb (6) Verb Phrase → Verb Noun (7) Verb Phrase → Auxiliary Verb Verb Phrase. ” [0082-83]).
the passed grammar rule is performed again to determine whether the node lexicon of the P node meets the passed grammar rule. (“A description will be given of an analysis process by taking the sentence "The can press machine" as an example. After passing through the analysis target input unit 11 and the dictionary extension / tail processing unit 21, the analysis table of the analysis table unit 23 is in a state in which only the 1 row of the analysis table is filled as shown in FIG. 19….First, a 2 column is filled by applying a grammar. "Can" and "press" are noun phrases according to Rule (7), and "press" and "machine" are noun phrases and verb phrases according to rule (3) and rule (6), respectively. Next, the 3 column is filled. "Can" and "press machine" become verb phrases according to rule (7). [eg. the passed grammar rule (7) is passed again] Finally, in the 4 column, since there is no rule between the article and the verb phrase, the 4 column cannot be filled.” [0082-84])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing 
Regarding claim 8, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches determining whether the at least one grammar rule includes determines whether the part of speech of a plurality of adjacent lexicons of a lexicon block of the lexicon table corresponds to a preset part of speech, (“Next, a method of ranking an analysis candidate will be described using "I like flowers like rose." as an example sentence and using the following grammar [eg. grammar rule] and dictionary [eg. plurality of adjacent lexicons of a lexicon block of the lexicon table]. (1) Sentence → noun phrase verb phrase I (pronoun) (2) sentence → pronoun verb phrase like (verb, prepositional) (3) noun phrase → noun flowers (noun, verb) (4) noun phrase → noun prepositional phrase like (verb) Prepositional) (5) Noun Phrase → Article Noun rose (Noun) (6) Verb Phrase → Verb (7) Verb Phrase → Verb Noun (8) Verb Phrase → Verb Prepositional Phrase (9) [eg. involves determining correspondence to a preset part of speech] [0088-89])
wherein when the part of speech of the adjacent lexicons of the lexicon block of the lexicon table corresponds to the preset part of speech, it is determined the adjacent lexicons of the lexicon block of the lexicon table jointly form a phrase. (“The progress of the analysis is the same as that of the previous paragraph. "like"+"flowers" becomes a verb phrase and a prepositional phrase by rule (7) and rule (9).” Yuki, [0090])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al with determining whether the lexicon of at least one adjacent table block jointly composes a phrase. One would be motivated to do in order to “[process] of word information of different length” (Yuki, [0077]).
Regarding claim 10, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Furthermore, Yuki teaches the semantic processing method according to claim 1, wherein the number of the lexicons parsed from the input sentence is the number of the table blocks of the lexicon table (“The numbers in the horizontal direction (row direction) of the table indicate the positions of the words in the sentence, and the numbers in the vertical direction (column direction) indicate the number of words.” [0040])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al with Yuki’s table blocks equaling the number of lexicons parsed from the input sentence. One would be motivated to do so because conducting morphological analysis of sentence involves “each word having an attribute in a dictionary such as part-of-speech information”. (Yuki, [0039]). 
Regarding claim 11, Deb et al. teaches an electronic device (“may be practiced with other computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers and the like. The invention may also be practiced in distributing computing environments where tasks are performed by remote processing devices that are linked through a communications network.” p. 44, col. 26, lines 43-50) comprising: 
a storage medium, storing a computer readable media having program instructions for evaluating the contents of a message is provided. (“The computer readable media includes program instructions for characterizing a message segment.” p. 33, col 3, lines 44-45). 
at least one program instruction and a lexical database; an input and output interface, for obtaining an input sentence; (“Program instructions for scanning the message segment to define tokens associated with the message segment and program instructions for parsing the tokens to define substructures are included. Program instructions for determining rules associated with the tokens, wherein the rules define actions are provided. Program instructions for executing the actions 50 associated with the message and program instructions for queuing the message to be sent out are included” p. 33, col. 3, lines 45-52) 
and a processor, coupled to the storage medium and the input and output interface, 
the processor is configured to load and perform the at least one program instruction stored in the storage medium, (“employs a programmable processor configured to perform semantic operations on high speed network traffic. The programmable processor, referred to as a semantic processing unit (SPU), is designed to work in conjunction with general purpose central processing units (CPUs) and network processing units (NPUs), TCP offload engines, (TOE), Secure sockets layer (SSL) accelerators, etc., through standard interfaces.” (p. 34, col. 6, lines 33-40)
performs the following steps: segmenting an input sentence into a plurality of lexicons (“A semantic processing engine configured to parse the message into tokens associated with segments of the message”, col. 4, lines 16-23)
according to a lexicon database, (“Grammar based parsing block 186 includes a lexical analysis engine where token identifications are created and a grammar parsing block where tokenization information associated with the message is created”, p. 36, col. 10, lines 1-5)
wherein each of the lexicons includes a single word or a plurality of adjacent words, (“tokenization is a process where a list of keywords is searched for and the structure of sub-strings between the key words are inferred to create semantical interpretations of the message”, p. 36, col. 10, lines 4-7)
establishing a lexicon table, wherein the lexicon table includes a plurality of table blocks (“The method then proceeds to operation 623 where the token stream is parsed to create data structures associated with semantic substructures of a message that may span segments.” p. 44, col. 25, line 24; The semantic substructure data structures are analogous to the plurality of table blocks in the lexicon table) 
the table blocks (“A parsing block configured to parse the message into tokens, wherein the tokens are associated with segments of the message is provided, col. 4, line 3”), they do not teach the table blocks including the single word of the lexicon or the plurality of adjacent words of the lexicon. Yuki teaches, “the present invention to provide a syntax analyzer capable of simultaneously processing a word including a plurality of words, a possible word, a plurality of words having different lengths, and improving the accuracy of parsing a natural language” [0012]. Combining the references, Deb et al.’s tokens could be parsed as single words or a plurality of adjacent words as in Yuki (Yuki, [0009]).   
performing at least one grammar rule (“A state and rule block configured to maintain states across sessions and apply a set of rules associated with each of the tokens to each of the segments of the message is included” p. 33, col. 4, line 4-6; “Grammar rules are applied in grammar based parsing block 186. It should be appreciated that grammar rules include lexical rules and parsing rules”, p. 36, col. 10, line 26)
outputting a parse tree (“Message segment parse data structure FIFO 490 is configured to output a token parse tree 498”, p. 42, col. 22, line 50) according to the table blocks in the lexicon table that conform to at least one grammar rule (“a parse tree defined by tokens of the token stream is created. Next, rules associated with the tokens are identified. Meta sessions may be used here to relate different messages. Next, actions defined by the rules are executed. Then, the message is forwarded to a destination.” p. 33, col. 3, line 36-37”). In one embodiment, the rules being executed are grammar rules applied to an electronic device (“a processor configured to perform 65 semantic operations on high speed traffic is provided. The processor includes a characterization block configured to determine a grammar associated with a message. A parsing block configured to parse the message into tokens, wherein the tokens are associated with segments of the message is provided. A state and rule block configured to maintain states across sessions and apply a set of rules associated with each of the tokens to each of the segments of the message is included.” p. 33, col. 3-4, lines 65-67, 1-6). 
Deb et al. does not teach the plurality of table blocks respectively located at a plurality of levels of the lexicon table, in which the number of the table blocks of the levels decreases level by level. However, Yuki’s “triangular tables”, are the CYK (Cocke-Younger-Kasami) tables (“Writing to an inactive arc table is the same as that of the CYK method. That is, when the rule of the rule of the Chomsky standard form (right side is one or 2 categories) is satisfied, information of the syntax tree constituted by the rule is directly written in the active arc table.” [0046]). The CYK table is stated as equivalent to lexicon table in the applicant’s specification (Yuki, p. 10, [0032]). Figure 3 shows the number of table blocks decreasing at each level (See separately attached pdf ‘JP_H07200591_A_I_orig’ for Yuki, p. 12). 
Deb et al. do not teach referring one part of speech or a plurality of parts of speech (POS), corresponding to one of the lexicons of the table blocks, in the lexicon database. Yuki teaches “A syntactic analysis unit 5 performs syntactic analysis by applying the method rule. An analysis table part 6 stores an intermediate course of analysis by a syntactic analysis part 5 in a prescribed storage place, and holds an analysis table containing at least one of a storage location and a pointer to a storage location of the analysis [eg. storage locations in analysis table are table blocks in the lexicon database]. Information on the syntax category and information on the syntax analysis attribute is added as information on the progress of analysis of the analysis table unit 6. Parsing attributes typically include any of syntactical, semantic, and/or controllable attributes [0017-18]; As an attribute, the analysis table unit 6 [eg. part of speech references are made in analysis table] may give information on the frequency of appearance of the words counted for each part of speech [0024].”
(“Grammar rules are applied in grammar based parsing block 186. It should be appreciated that grammar rules include lexical rules and parsing rules”, p. 36, col. 10, line 26). Deb et al. does not teach the performing of at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence, or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table. Yuki teaches, “An inactive arc is a word string in an original that completely satisfies a grammar rule. For example, "the boy" and " gives you toy " will have an inactive arc because they satisfy rule (2) NP → DET and rule (5) VP → V NP NP, respectively [0042]; When the condition of the rule of one or two categories is satisfied, the information of the syntax tree constituted by the rule is directly written in the active arc table [0046]; Consider the case of writing the second row of the active arc table. Of the two consecutive partial word strings in the inactive arc table, a search is made for a combination that satisfies the first and second categories of the rule with three or more categories on the right side (inactive arc at this stage is Only one line has been completed). Then, the condition of “VP → V NP NP NP” is changed to “give” (V) + "you" (NP) is satisfied, so the remaining category condition (NP) and parent category grammar information are added to the box of the active arc corresponding to the character string (i = 3, j = 2) that connects them. VP [NP] in FIG. 5 means that the VP is formed if the remaining terms NP are satisfied” [0048].
Deb et al does not teach the parse tree including meanings of lexicons in the input sentence and a sentence behavior of the input sentence. Yuki teaches, “The analysis target input unit 1 designates and inputs a sentence or phrase to be analyzed.…the information on the progress of the analysis of the analysis table section 6, whether it is a complete subtree satisfying all the rules or an incomplete subtree in which an unsatisfied portion of the rule remains is determined.” [0015-19]; “a semantic point may be provided as information of a partial tree. This point is given to the parent category when the grammar is applied and the parent category is generated. The semantic point of the parent category is the sum of the semantic points of the child categories plus the score obtained when the modification takes place between the child categories. The score at which the modification occurs is obtained with reference to a table ” [0106-7].
Deb and Yuki do not teach the outputting of a parse tree including sentence behavior that may include a question or declarative statement. Duan teaches outputting, by the processer, a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule, the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, (see col. 11, lines 1-8, where the example database contains “a large number of stored pairs of corresponding expressions in the source and target language… syntactic source language analysis comprises the use of source language computational analysis grammar rules”; see also col. 12, lines 6-15, where “performing syntactic analysis on the input using at least one parse tree comprises a number of nodes… Syntactic analysis is performed on at least one entry from the example database using the parse tree. At least one linguistic constituent of the input is determined, and a pragmatic type and a syntactic type of the linguistic constituent are determined. Outputs are provided comprising an identification of the input.”)
wherein the sentence behavior may includes a declarative sentence and a question (see col. 10, lines 37-40, where the speech translation system “analyzes the input, detects or determines the meaning of the input (e.g. question, statement, etc.)”).
Deb, Yuki and Duan are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general structure of a semantic processing engine outputting a parse tree laid out in Deb et al with the process in Yuki for analyzing word phrases by passing grammar rules based on parts of speech, and to modify the segmenting of the input sentence and the preforming grammar rules on a table as laid out in the 
Regarding claim 12, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches wherein the processor performs the step of placing a preset phrase in one of the table blocks of the lexicon table (“In each of the boxes of the analysis table, a pointer to an analysis result of a portion of the corresponding original sentence is entered. In the i-th row and the j-th column, information relating to the partial word string having the length of i-th to j of the original text is stored ” [0063]) 
when it is determined that the input sentence has at least one preset phrase, the preset phrase includes more than two words (“the processing of the dictionary entry consisting of 2 or more words is performed as preprocessing of the parallel type syntactic analysis by adding the word as the constituent element to the analysis table. If the word of the original sentence is viewed from the left, and if a dictionary entry consisting of 2 or more words is used, the constituent elements are also added to the analysis table only when each of the constituent elements can be put into a dictionary. If "at all", "at" and "all" exist in the dictionary, so that the analysis table becomes as shown in FIG. 16. At this time, information of "at all" is stored in the 2 row.” [0075])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing engine laid out in Deb et al with the placing of preset phrases in the lexicon table. One would be motivated to do so in order to perform a parallel type syntactic analysis (Yuki, [0075]). 
Regarding claim 13, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches wherein the processor performs the step of determining whether the part of speech of the table block on a left side of the table blocks of each of the levels of the lexicon table corresponds to a preset part of speech (“The morphological analysis unit 13 performs the dictionary lookup on the analysis target [0036]; If the sentence of ‘The boy gives you a toy’ (However, S: sentence, N: noun, V: verb, NP: Noun Phrases, VP: Verb Phrases, DET: Determinants, PRON: Pronouns) analytical object is input, the morphological-analysis part 13 will look up the text in a dictionary using the dictionary data of the dictionary part 12. The result of dictionary lookup is as follows. The result of the DET boy N give V you PRON a DET toy N morphological analysis is passed to the table reference / write unit 15 with each word having an attribute in the dictionary such as part-of-speech information [eg. word attributes like part of speech looked up in dictionary constitute grammar rules looked up for correspondence to preset part of speech]” [0039]; “performed as preprocessing of the parallel type syntactic analysis by adding the word as the constituent element to the analysis table. If the word of the original sentence is viewed from the left, and if a dictionary entry consisting of 2 or more words is used, the constituent elements are also added to the analysis table [eg. left side of the table blocks] only when each of the constituent elements can be put into a dictionary” [0075]) 
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention modify the semantic processing engine laid out in Deb et al with determining whether the at least one grammar rule includes part of speech block on a left side of the table blocks. One would be motivated to do so as part of the process of performing a syntactic analysis of a multi-word input (Yuki, [0075]). 
Regarding claim 14, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches the semantic processing method according to claim 1, wherein determining whether the part of speech of the table block on a right side of the table blocks of each of the levels of the lexicon table corresponds to a preset part of speech is part of determining the at least one grammar rule (“Rows and columns of the table correspond to the 1 and 2 categories, respectively, of the child category (right side) of the context free rule. In the category, a continuous code number is given, and in the box, a grammar (or a pointer to a grammar) whose category corresponding to the row and column is the 1 and 2 child categories is stored. For example, [as] shown in FIG. 10, a rule in which the 1 category is "V" and there is no 2 category, I.e., VP → VS → V is stored [eg. grammar rules stored corresponding to parts of speech in the row and column]. In FIG. 10 a, a rule that a 1 category is "VP" and a 2 category is "NP", namely, VP → VP NPVP → VP NP NP is stored.” [0056-58]) 
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing method laid out in Deb et al with determining whether the at least one grammar rule includes part of speech block on a right side of the table blocks. One would be motivated to do because as part of the CYK method “when the rule of the Chomsky standard form (right side is one or 2 categories) is satisfied” determines how the lexicon table is written (Yuki, [0046]).
 Regarding claim 15, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches the processor further performs the step of determining whether a P node exists, and at least one grammar rule is temporarily passed when the P node exists. (“A pointer to information [eg. P node is the pointer] relating to the i-th input word is stored in the 1 row [eg. if there exists a pointer is stored to the word]. In this state, a grammar rule is sequentially applied. [eg. grammar rule is passed]” [0082]).
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing engine laid out in Deb et al. with Yuki’s passing of the grammar rule twice. One would be motivated to do so to as part of the process of performing a syntactic analysis of a multi-word input (Yuki, [0077]).
Regarding claim 16, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches after determining the P node exists and at least one grammar rule was temporarily passed (“the table of the CYK method is used as an analysis table; In each of the boxes of the analysis table, a pointer to an analysis result of a portion of the corresponding original sentence is entered. In the i-th row and the j-th column, information relating to the partial word string having the length of ith to j of the original text is stored. [eg. the analysis result that is stored in the CYK table here is from a grammar rule that had been previously passed]” [0081])
and when a node lexicon of the P node is read in another grammar rule, (“A pointer to information [eg. pointer to information is P node] relating to the i-th input word is stored in the 1 row. In this state, a grammar rule is sequentially applied [eg. read in another grammar rule, applied one after another to node]. As an example of a grammar rule, the following is used. (1) Sentence → noun phrase verb phrase the (article) (2) noun phrase → noun can (auxiliary verb) (3) Noun Phrase → Noun Noun Phrase press (Noun, Verb) (4) Noun Phrase → Article Noun machine (Noun) (5) Verb Phrase → Verb (6) Verb Phrase → Verb Noun (7) Verb Phrase → Auxiliary Verb Verb Phrase. ” [0082-83]).
the passed grammar rule is performed again to determine whether the node lexicon of the P node meets the passed grammar rule. (“A description will be given of an analysis process by taking the sentence "The can press machine" as an example. After passing through the analysis target input unit 11 and the dictionary extension / tail processing unit 21, the analysis table of the analysis table unit 23 is in a state in which only the 1 row of the analysis table is filled as shown in FIG. 19….First, a 2 column is filled by applying a grammar. "Can" and "press" are noun phrases according to Rule (7), and "press" and "machine" are noun phrases and verb phrases according to rule (3) and rule (6), respectively. Next, the 3 column is filled. "Can" and "press machine" become verb phrases according to rule (7). [eg. the passed grammar rule (7) is passed again] Finally, in the 4 column, since there is no rule between the article and the verb phrase, the 4 column cannot be filled.” [0082-84])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing engine laid out in Deb et al. with Yuki’s passing of the grammar rule twice. One would be motivated to do so to as part of the process of performing a syntactic analysis of a multi-word input (Yuki, [0077]).
 Regarding claim 17, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches determining whether the part of speech of a plurality of adjacent lexicons of a lexicon block of the lexicon table corresponds to a preset part of speech, (“Next, a method of ranking an analysis candidate will be described using "I like flowers like rose." as an example sentence and using the following grammar [eg. grammar rule] and dictionary [eg. plurality of adjacent lexicons of a lexicon block of the lexicon table]. (1) Sentence → noun phrase verb phrase I (pronoun) (2) sentence → pronoun verb phrase like (verb, prepositional) (3) noun phrase → noun flowers (noun, verb) (4) noun phrase → noun prepositional phrase like (verb) Prepositional) (5) Noun Phrase → Article Noun rose (Noun) (6) Verb Phrase → Verb (7) Verb Phrase → Verb Noun (8) Verb Phrase → Verb Prepositional Phrase (9) [eg. involves determining correspondence to a preset part of speech] [0088-89])
 (“The progress of the analysis is the same as that of the previous paragraph. "like"+"flowers" becomes a verb phrase and a prepositional phrase by rule (7) and rule (9).” Yuki, [0090])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing engine laid out in Deb et al with determining whether the lexicon of at least one adjacent table block jointly composes a phrase. One would be motivated to do in order to “[process] of word information of different length” (Yuki, [0077]).
 Regarding claim 19, the combination of Deb, Yuki, and Duan teaches the electronic device according to claim 11. Furthermore, Yuki teaches the number of the lexicons parsed from the input sentence is the number of the table blocks of the lexicon table (“The numbers in the horizontal direction (row direction) of the table indicate the positions of the words in the sentence, and the numbers in the vertical direction (column direction) indicate the number of words.” [0040])
Deb et al. and Yuki are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic processing engine laid out in Deb et al with Yuki’s table blocks equaling the number of lexicons parsed from the input sentence. One would be motivated to do so because conducting morphological analysis of sentence involves “each word having an attribute in a dictionary such as part-of-speech information”. (Yuki, [0039]). 
Regarding claim 20, Deb et al. teaches a non-transitory computer readable recording medium, (“The invention can also be embodied as computer readable code on a computer readable medium.”, p.44, col. 26, lines 51-52) 
the non-transitory computer readable recording medium records a program instruction, and the program instruction is loaded into the electronic device (“The computer readable medium is any data storage device that can store data which can be thereafter read by a computer system. Examples of the computer readable medium include hard drives, network attached storage (NAS), read-only memory, random-access memory, CD-ROMs, CD-Rs, CD-RWs, magnetic tapes, and other optical and non-optical data storage devices. The computer readable medium can also be distributed over a network 60 coupled computer system so that the computer readable code is stored and executed in a distributed fashion” p. 44, col. 26, lines 62-61) 
to perform the following steps: segmenting an input sentence into a plurality of lexicons (“A semantic processing engine configured to parse the message into tokens associated with segments of the message”, col. 4, lines 16-23)
according to a lexicon database, (“Grammar based parsing block 186 includes a lexical analysis engine where token identifications are created and a grammar parsing block where tokenization information associated with the message is created”, p. 36, col. 10, lines 1-5)
wherein each of the lexicons includes a single word or a plurality of adjacent words, (“tokenization is a process where a list of keywords is searched for and the structure of sub-strings between the key words are inferred to create semantical interpretations of the message”, p. 36, col. 10, lines 4-7)
establishing a lexicon table, wherein the lexicon table includes a plurality of table blocks (“The method then proceeds to operation 623 where the token stream is parsed to create data structures associated with semantic substructures of a message that may span segments.” p. 44, col. 25, line 24; The semantic substructure data structures are analogous to the plurality of table blocks in the lexicon table) 
the table blocks (“A parsing block configured to parse the message into tokens, wherein the tokens are associated with segments of the message is provided, col. 4, line 3”), they do not teach the table blocks including the single word of the lexicon or the plurality of adjacent words of the lexicon. Yuki teaches, “the present invention to provide a syntax analyzer capable of simultaneously processing a word including a plurality of words, a possible word, a plurality of words having different lengths, and improving the accuracy of parsing a natural language” [0012]. Combining the references, Deb et al.’s tokens could be parsed as single words or a plurality of adjacent words as in Yuki (Yuki, [0009]).   
performing at least one grammar rule (“A state and rule block configured to maintain states across sessions and apply a set of rules associated with each of the tokens to each of the segments of the message is included” p. 33, col. 4, line 4-6; “Grammar rules are applied in grammar based parsing block 186. It should be appreciated that grammar rules include lexical rules and parsing rules”, p. 36, col. 10, line 26)
outputting a parse tree (“Message segment parse data structure FIFO 490 is configured to output a token parse tree 498”, p. 42, col. 22, line 50) according to the table blocks in the lexicon table that conform to at least one grammar rule (“a parse tree defined by tokens of the token stream is created. Next, rules associated with the tokens are identified. Meta sessions may be used here to relate different messages. Next, actions defined by the rules are executed. Then, the message is forwarded to a destination.” p. 33, col. 3, line 36-37”). In one embodiment, the rules being executed are grammar rules applied to an electronic device (“a processor configured to perform 65 semantic operations on high speed traffic is provided. The processor includes a characterization block configured to determine a grammar associated with a message. A parsing block configured to parse the message into tokens, wherein the tokens are associated with segments of the message is provided. A state and rule block configured to maintain states across sessions and apply a set of rules associated with each of the tokens to each of the segments of the message is included.” p. 33, col. 3-4, lines 65-67, 1-6). 
Deb et al. does not teach the plurality of table blocks respectively located at a plurality of levels of the lexicon table, in which the number of the table blocks of the levels decreases level by level. However, Yuki’s “triangular tables”, are the CYK (Cocke-Younger-Kasami) tables (“Writing to an inactive arc table is the same as that of the CYK method. That is, when the rule of the rule of the Chomsky standard form (right side is one or 2 categories) is satisfied, information of the syntax tree constituted by the rule is directly written in the active arc table.” [0046]). The CYK table is stated as equivalent to lexicon table in the applicant’s specification (Yuki, p. 10, [0032]). Figure 3 shows the number of table blocks decreasing at each level (See separately attached pdf ‘JP_H07200591_A_I_orig’ for Yuki, p. 12). 
Deb et al. do not teach referring one part of speech or a plurality of parts of speech (POS), corresponding to one of the lexicons of the table blocks, in the lexicon database. Yuki teaches “A syntactic analysis unit 5 performs syntactic analysis by applying the method rule. An analysis table part 6 stores an intermediate course of analysis by a syntactic analysis part 5 in a prescribed storage place, and holds an analysis table containing at least one of a storage location and a pointer to a storage location of the analysis [eg. storage locations in analysis table are table blocks in the lexicon database]. Information on the syntax category and information on the syntax analysis attribute is added as information on the progress of analysis of the analysis table unit 6. Parsing attributes typically include any of syntactical, semantic, and/or controllable attributes [0017-18]; As an attribute, the analysis table unit 6 [eg. part of speech references are made in analysis table] may give information on the frequency of appearance of the words counted for each part of speech [0024].”
(“Grammar rules are applied in grammar based parsing block 186. It should be appreciated that grammar rules include lexical rules and parsing rules”, p. 36, col. 10, line 26). Deb et al. does not teach the performing of at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence, or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table. Yuki teaches, “An inactive arc is a word string in an original that completely satisfies a grammar rule. For example, "the boy" and " gives you toy " will have an inactive arc because they satisfy rule (2) NP → DET and rule (5) VP → V NP NP, respectively [0042]; When the condition of the rule of one or two categories is satisfied, the information of the syntax tree constituted by the rule is directly written in the active arc table [0046]; Consider the case of writing the second row of the active arc table. Of the two consecutive partial word strings in the inactive arc table, a search is made for a combination that satisfies the first and second categories of the rule with three or more categories on the right side (inactive arc at this stage is Only one line has been completed). Then, the condition of “VP → V NP NP NP” is changed to “give” (V) + "you" (NP) is satisfied, so the remaining category condition (NP) and parent category grammar information are added to the box of the active arc corresponding to the character string (i = 3, j = 2) that connects them. VP [NP] in FIG. 5 means that the VP is formed if the remaining terms NP are satisfied” [0048].
Deb et al does not teach the parse tree including meanings of lexicons in the input sentence and a sentence behavior of the input sentence. Yuki teaches, “The analysis target input unit 1 designates and inputs a sentence or phrase to be analyzed.…the information on the progress of the analysis of the analysis table section 6, whether it is a complete subtree satisfying all the rules or an incomplete subtree in which an unsatisfied portion of the rule remains is determined.” [0015-19]; “a semantic point may be provided as information of a partial tree. This point is given to the parent category when the grammar is applied and the parent category is generated. The semantic point of the parent category is the sum of the semantic points of the child categories plus the score obtained when the modification takes place between the child categories. The score at which the modification occurs is obtained with reference to a table ” [0106-7].
Deb and Yuki do not teach the outputting of a parse tree including sentence behavior that may include a question or declarative statement. Duan teaches outputting, by the processer, a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule, the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, (see col. 11, lines 1-8, where the example database contains “a large number of stored pairs of corresponding expressions in the source and target language… syntactic source language analysis comprises the use of source language computational analysis grammar rules”; see also col. 12, lines 6-15, where “performing syntactic analysis on the input using at least one parse tree comprises a number of nodes… Syntactic analysis is performed on at least one entry from the example database using the parse tree. At least one linguistic constituent of the input is determined, and a pragmatic type and a syntactic type of the linguistic constituent are determined. Outputs are provided comprising an identification of the input.”)
wherein the sentence behavior may includes a declarative sentence and a question (see col. 10, lines 37-40, where the speech translation system “analyzes the input, detects or determines the meaning of the input (e.g. question, statement, etc.)”).
Deb, Yuki and Duan are combinable because they both deal with semantic analysis of sentences by analyzing their syntactic structure. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general structure of a semantic processing engine outputting a parse tree laid out in Deb et al with the process in Yuki for analyzing word phrases by passing grammar rules based on parts of speech, and to modify the segmenting of the input sentence and the preforming grammar rules on a table as laid out in the .

 Claim 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deb et al. in view of Yuki, Duan et. al, and Hyung et al. (KR Pub No. 20110061788)
Regarding claim 9, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Deb et al. in view of Yuki do not teach a weighted parse tree and weight values for grammar rules in the semantic processing method. Hyung et al. teaches the method wherein each of the at least one grammar rule has a weight value, (“Calculating a rule weights for the rule by using the vocabulary dependent weight calculated based on the given rule probability and statistical information on words the rules that apply for the input sentence” [0011])
and the weight value is added when the table block of the lexicon table meets the grammar rule, wherein after at least one grammar rules has been performed, (“the weighted value of each syntactic tree is calculated that provides to the rule base parsing module the rule weight the rule weight about the rule is calculated using the given rule probability and the vocabulary dependence weighted value calculated based on the vocabulary statistical information to the step [eg. weight is calculated based on the information of rules applied]: rule applied to the input sentence of performing the syntax analysis it applies the syntax rule to the input sentence. [eg. where syntax rule is a grammar rule]” [0012]; By applying the syntax rule in which the rule base parsing module (103) is provided from the outside to the original (101) the new chart is produced. And the rule weight calculation module (105) is called [eg. weight is added] whenever the rule base parsing module (103) produces the above-mentioned new chart [eg. when the table block of the lexicon table meets the grammar rule]. [0021])
at least one parse tree is obtained, (“Input sentence rule-based parsing module for selecting the optimal parse tree by parsing by applying syntax rules” [0012]) 
each of the at least one parse tree is having a corresponding sum of weight values, (“calculating a weight of each syntax tree and select a syntax tree with the highest weight; the syntax tree can be obtained by the sum of the probabilities calculated with syntax rules corresponding to each of the rules that are used to configure the syntax tree. And that the total weight of the above-described bar obtained by each syntax tree by selecting the maximum value and the syntax tree.” [0034]) and the parse tree with the highest value of the weight is output (“And a step of outputting the selected syntax tree.” [0011])
Deb et al., Yuki, Duan, and Hyung et al. are combinable because they all provide systems for parsing syntax of an input sentence. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the outputted parse tree in Deb et al with a weighted syntax tree. One would be motivated to do so in order to find the “the optimal syntactic tree” (Hyung [0005]).
Regarding claim 18, the combination of Deb, Yuki, and Duan teaches the semantic processing method according to claim 1. Deb et al in view of Yuki do not teach a weighted parse tree and weight values for grammar rules in the semantic processing method. Hyung et al. teaches the method wherein each of the at least one grammar rule has a weight value, (“Calculating a rule weights for the rule by using the vocabulary dependent weight calculated based on the given rule probability and statistical information on words the rules that apply for the input sentence” [0011])
(“rule applied to the input sentence of performing the syntax analysis it applies the syntax rule to the input sentence.” [0012])
at least one parse tree is obtained, (“Input sentence rule-based parsing module for selecting the optimal parse tree by parsing by applying syntax rules” [0012]) 
each of the at least one parse tree is having a corresponding sum of weight values, (“calculating a weight of each syntax tree and select a syntax tree with the highest weight; the syntax tree can be obtained by the sum of the probabilities calculated with syntax rules corresponding to each of the rules that are used to configure the syntax tree. And that the total weight of the above-described bar obtained by each syntax tree by selecting the maximum value and the syntax tree.” [0034]) and the parse tree with the highest value of the weight is output. (“And a step of outputting the selected syntax tree.” [0011])
Deb et al., Yuki, Duan and Hyung et al. are combinable because they all provide systems for parsing syntax of an input sentence. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the outputted parse tree in Deb et al with a weighted syntax tree. One would be motivated to do so in order to find the “the optimal syntactic tree” (Hyung [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SARVAJNA KALVA/Examiner, Art Unit 2659                                                                                                                                                                                                        
3/7/2022
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659